      Case 9:20-cv-81174-RKA Document 1-2 Entered on FLSD Docket 07/17/2020 Page 1 of 4
Filing # 1.08819986 E-Fi led 06[12/2020 06:09:09 PM




        IN THE CIRCUIT COURT OF THE
        FIFTEENTH JUDICIAL CIRCUIT
        IN AND FOR PALM BEACH COUNTY,
        FLORIDA

        CASE NO.: ----6c,I.on,20,niloct6S6.02)eg,izX 016

        LISA OLLIS,



        V.

        WAL-MART STORES
        EAST, L.P.

               Defendant.


                                                COMPLAINT

               COMES NOW the Plaintiff, LISA OLLIS, by and through her undersigned counsel, and

        hereby sues the Defendant, WAL-MART STORES EAST, L.P., and alleges as follows:

                                           GENERAL ALLEGATIONS

              •I.      This is a claim for damages in excess. of Thirty Thousand Dollars ($30,000.00),

        exclusive of interest and costs.

               2.      The Plaintiff, LISA OLLIS, was and is at all times material hereto •a resident of

        Palm Beach County, Florida.

               3.      At all times material to the cause herein, the Defendant, WAL-MART STORES

        EAST, LP, was a Foreign Company authorized to, do business in the State of Florida .and was

        engaging in retail operations at: 4375 Belvedere Road, West Palm Beach, Palm Beach County,

        Florida.




                                                       1
Case 9:20-cv-81174-RKA Document 1-2 Entered on FLSD Docket 07/17/2020 Page 2 of 4




           4.      On of about, May 19, 2019, Defendant owned, maintained and/or controlled a

   WAL-MART STORES EAST, L.P. store located at 437$ Belvedere Road in West Palm Beach,

   Florida.

           5.      At all times material to the cause herein, the Defendant, WAL-MART .STORES

   EAST, I,P, was open to the public for retail business. On May 19,2019, the Plaintiff; LISA

   OLLIS, was a business patron/invitee at the aforementioned store as operated and controlled by

   the Defendant, WAL-MART STORES EAST, LP.

           6.      On the above date and time, the Plaintiff, LISA OLLIS, while exercising due care

   and caution for her own safety, was shopping at said WAL-MART STORES EAST, L.P., and was

   caused to fall to the floor due to the careless and negligent manner in which the floors were

   maintained in the store aisles. More specifically, the Plaintiff slipped, on foreign substance on the

   floor of an aisle in the store.

                COUNT I — NEGLIGENCE OF WAL-MART STORES AS L.P.

          Plaintiff readopted and realleges each and .every allegation contained in paragraphs 1

   through 6 as if they were fully set forth herein.

          7.       The Defendant, WAL-MART STORES EAST, L.P., and its employees owned to

   the Plaintiff a duty of reasonable care to maintain the shopping areas in a condition reasonably

  safe for their intended uses and free form all conditions which would render them dangerous and

  unsafe for the Plaintiff, or present an unreasonable risk of harm to her, in her lawful use of the



          8.       The Defendant, WAL-MART STORES EAST, L.P., was negligent in one or more

  of the following ways:




                                                       2
Case 9:20-cv-81174-RKA Document 1-2 Entered on FLSD Docket 07/17/2020 Page 3 of 4




                a.      Creating a condition that caused or allowed bleach to pool on the floor where

                        patrons walk.

                b.      Failure to correct a dangerous condition the Defendant knew or said should

                        have known existed.

                c.       Failing to put wet floor signs by the spilled bleach.

                d.      The Defendant failed to properly maintain and examine the floors to make

                        sure they were safe and free from liquids.

                e.      The Defendant should have exercised reasonable steps in the care of its

                        floors.

                f.       The Defendant failed to warn the Plaintiff of the dangerous conditions.

                g.      The aforedescribed dangerous condition was a regular, reoccurring, and

                        ongoing condition; therefore, Defendant knew, or in the exercise of

                        reasonable care, should have known of the aforedescribed dangerous and

                        hazardous condition.

                 h.     The Defendant should have properly trained its personnel to observe, inspect

                        and notice liquids on the floors and to clean such liquids.

         9.      That the aforesaid acts of negligence on the parts of WAL-MART STORES EAST,

  L.P. were in proximate cause of the injuries sustained by the Plaintiff.

         JO.     As a direct and proximate result of the negligence of the Defendant, WAL-MART

  STORES EAST, LP, the Plaintiff LISA DLL'S, suffered bodily injury and resulting pain and

  suffering, disability, disfigurement, mental anguish, loss of capacity for the enjoyment of life,

  expense of hospitalization, medical and nursing care and treatment, loss of earnings, loss of the




                                                   3
Case 9:20-cv-81174-RKA Document 1-2 Entered on FLSD Docket 07/17/2020 Page 4 of 4




   ability to earn money and aggravation of a previously existing condition. The losses are either

   permanent or continuing and the Plaintiff, LISA ()LLB, will suffer the losses in the future.

           WHEREFORE, the Plaintiff, LISA OLLIS, demands judgment for damages against the

   Defendant, WAL-MART STORES EAST, LP, and would further demand a trial by jury of all

   issues so triable.

   Dated this 17 * day of June, 2020.


                                                SCHULER, HALVORSON, WEISSER,
                                                ZOELLERA OVERBECK, P.A.
                                                Attorneys for Plaintiff
                                                1615 Forum Place, Ste. 4-D
                                                Barristers Building
                                                West Palm Beach, FL 33401
                                                (561)-6,89-8180
                                                jweisser@shw-law.com;michele@shw-law.com;
                                                rchew@shw-law.com: mdickenson@shw-law.corn
                                                dards aOshw-law.co

                                                By:
                                                         son D. Weisser
                                                        Ia. Bar No.: 101435
                                                       Michael D. Dickenson
                                                       Fla. Bat No.: .90011




                                                   3
